DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-32 have been considered but are moot in light of the new ground of rejection set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7, 9-13, 16, 18, 19, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2019/0148068) in view of Kato (US Pat. App. Pub. No. 2017/0278634) and Kato et al. (US Pat. App. Pub. No. 2017/0169952).
With respect to claim 1, Lee teaches a capacitor component comprising: a body (FIG. 2, element 110 and paragraph [0033]) including a dielectric layer and first and second internal electrodes disposed to face each other in a first direction of the body while having the dielectric layer interposed therebetween (FIG. 2, elements 120, 130, and 111, and paragraph [0037]), and including first and second surfaces opposing each other in the first direction, third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction of the body, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction of the body (see FIG. 1 and paragraph [0036]); first and second margin portions disposed on the fifth and sixth surfaces, respectively (see FIG. 3C, the portions of the dielectric layer which extend beyond the edges of the electrode layers in the width direction); first and second connection parts disposed on the third and fourth surfaces, respectively (see FIG. 2, elements 141/142), and including metal layers connected to the first internal electrode (see FIG. 2, the portions of elements 141/142 disposed on the end surfaces of the ceramic body, which are connected to the first electrode layers 120); a connection electrode penetrating through the body in the first direction and connected to the second internal electrode (see FIG. 2, element 151); a first external electrode disposed on one surface of the first connection part in the first direction (see FIG. 2, the portions of element 141 disposed on the surfaces of the ceramic body); a second external electrode disposed on one surface of the second connection part in the first direction 
Lee fails to teach ceramic layers disposed on the metal layers of the first and second connection parts and that the first and second margin portions are composed of a material different from that of the dielectric layer.  
Kato teaches that ceramic layers disposed on the metal layers of the first and second connection parts.  See FIG. 2, elements 114/115 and paragraphs [0037] and [0038].  Such an arrangement results in reliable connections between the internal and external electrodes, as well as size reduction and capacitance increases.  See paragraph [0008].
Further, Kato ‘952 teaches composing first and second margin portions of a material different from that of the dielectric layer.  See paragraph [0096].  Such an arrangement results in increased mechanical strength for the ceramic capacitor.  See paragraph [0096].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Kato and Kato ‘952, in order to provide reliable connections between the internal and external electrodes, size reduction and capacitance increases, and increased mechanical strength.
With respect to claim 2, the combined teachings of Lee, Kato, and Kato ‘952 teach that the first connection part covers one surface of each of the first and second margin portions in the second direction, and the second connection part covers the other surface of each of the first and second margin portions in the second direction.  See Lee, FIG. 1, noting that element 141 covers an entirely of an end surface of the body, including the identified margin portions.
With respect to claim 3, the combined teachings of Lee, Kato, and Kato ‘952 teach that the first connection part is disposed within a range that does not deviate from the third surface and the one 
With respect to claim 4, the combined teachings of Lee, Kato, and Kato ‘952 teach that one surface of each of the first and second connection parts in the third direction is disposed on the same plane as one surface of the first margin portion exposed in the third direction, and the other surface of each of the first and second connection parts in the third direction is disposed on the same plane as one surface of the second margin portion exposed in the third direction.  See Kato, FIG. 3, where the ends of the connection portions are disposed to be flush with the surface of the margin portions.
With respect to claim 5, the combined teachings of Lee, Kato, and Kato ‘952 teach that one surface of each of the first and second margin portions and the first and second connection parts in the first direction is disposed on the same plane as the first surface, and the other surface of each of the first and second margin portions and the first and second connection parts in the first direction is disposed on the same plane as the second surface. See Kato, FIG. 3, where the ends of the connection portions are disposed to be flush with the surface of the margin portions.
With respect to claim 6, the combined teachings of Lee, Kato, and Kato ‘952 teach that the first internal electrode is exposed from the third to sixth surfaces of the body, and the second internal electrode is exposed from the fifth and sixth surfaces of the body.  See Lee, FIG. 3C, noting that the portions of the dielectric layer which extend beyond the edges of the electrode layers in the width direction are considered the side margins.
With respect to claim 7, the combined teachings of Lee, Kato, and Kato ‘952 teach that the connection electrode is spaced apart from the first internal electrode by an insulating part which the 
With respect to claim 9, the combined teachings of Lee, Kato, and Kato ‘952 teach that the first margin portion has a shape and size corresponding to the fifth surface, and the second margin portion has a shape and size corresponding to the sixth surface.  See FIG. 1 of Lee.
With respect to claim 10, the combined teachings of Lee, Kato, and Kato ‘952 teach that a ratio of a minimum value to a maximum value of a thickness of one of the first and second connection parts is 0.9 to 1.0.  See Kato, FIG. 4 and paragraph [0035], noting that the thickness of the connection parts is desired to be consistent; as such, the ratio approaches 1.0.
With respect to claim 11, the combined teachings of Lee, Kato, and Kato ‘952 teach that a thickness of one of the metal layers is 1 to 5 µm.  See Kato, paragraph [0035], citing 0.5 to 5 µm
With respect to claim 12, the combined teachings of Lee, Kato, and Kato ‘952 teach that a thickness of one of the ceramic layers is 1 to 25 µm.  See Lee, paragraph [0040], citing 1 to 10 µm.
With respect to claim 13, the combined teachings of Lee, Kato, and Kato ‘952 teach that a ratio of a minimum value to a maximum value of a width, in the third direction, of one of the first and second margin portions is 0.9 to 1.0.  See Kato ‘952, FIGS. 1, 3, and 10, which clearly imply a constant thickness for the margin portions, such that the ratio of minimum value to maximum value approaches 1.0.
With respect to claim 16, the combined teachings of Lee, Kato, and Kato ‘952 teach that the first external electrode is disposed on opposite surfaces of the first connection part in the first direction and opposite surfaces of the first connection part in the third direction, and the second external electrode is disposed on opposite surfaces of the second connection part in the first direction and opposite surfaces of the second connection part in the third direction.  See Lee, FIG. 1, noting that the external electrodes 
With respect to claim 18, the combined teachings of Lee, Kato, and Kato ‘952 are considered to teach that the first and second margin portions are formed by transferring dielectric sheets onto the body in the third direction.  The limitation in claim 18 is considered a product-by-process limitation, in which only the final structure (i.e., formed side margins) are granted patentable weight.  See MPEP 2113.
With respect to claim 19, the combined teachings of Lee, Kato, and Kato ‘952 are considered to teach that the first and second connection parts are formed by transferring a sheet shaped ceramic layer and a sheet shaped metal layer in the second direction.  The limitation in claim 19 is considered a product-by-process limitation, in which only the final structure (i.e., first and second connection portions) are granted patentable weight.  See MPEP 2113.
With respect to claim 26, Lee teaches a capacitor component comprising: a body (FIG. 2, element 110 and paragraph [0033]) including a dielectric layer and first and second internal electrodes disposed to face each other in a first direction while having the dielectric layer interposed therebetween (FIG. 2, elements 120, 130, and 111, and paragraph [0037]), and including first and second surfaces opposing each other in the first direction of the body, third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction of the body, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction of the body (see FIG. 1 and paragraph [0036]), wherein the first internal electrode is exposed from the third to sixth surfaces (see FIG. 3A, noting that edges of the first internal electrodes in the width direction are exposed to the margin portions); first and second margin portions disposed on the fifth and sixth surfaces and being in contact with the first internal electrode, respectively (see FIG. 3C, the portions of the dielectric layer which extend beyond the edges of the electrode layers in the width direction); a first connection part disposed on the third 
Lee fails to teach ceramic layers disposed on the metal layers of the first and second connection parts and that the first and second margin portions are composed of a material different from that of the dielectric layer.  
Kato teaches that ceramic layers disposed on the metal layers of the first and second connection parts.  See FIG. 2, elements 114/115 and paragraphs [0037] and [0038].  Such an arrangement results in reliable connections between the internal and external electrodes, as well as size reduction and capacitance increases.  See paragraph [0008].
Further, Kato ‘952 teaches composing first and second margin portions of a material different from that of the dielectric layer.  See paragraph [0096].  Such an arrangement results in increased mechanical strength for the ceramic capacitor.  See paragraph [0096].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Kato and Kato ‘952, in order to provide reliable connections 
With respect to claim 27, the combined teachings of Lee, Kato, and Kato ‘952 teach that the third external electrode is disposed on one of the first and second surfaces, the first metal layer has outer surfaces exposed from the first ceramic layer and covered by the first external electrode, and the second metal layer has outer surfaces exposed from the second ceramic layer and covered by the second external electrode.  See Lee, FIG. 1, noting that electrode 143 is disposed on the first and second surface, and that the portions of metal layers 141/142 which are disposed on the first, second, fifth, and sixth surfaces of the ceramic body are connected to the portions of metal layers 141/142 disposed on the third and fourth surfaces at the edges of the ceramic body, meaning that the metal layers are exposed from the ceramic layers.
With respect to claim 28, the combined teachings of Lee, Kato, and Kato ‘952 teach that the outer surfaces of the first metal layer exposed from the first ceramic layer are covered directly by the first external electrode, and the outer surfaces of the second metal layer exposed from the second ceramic layer are covered directly by the second external electrode.  See Lee, FIG. 1.
With respect to claim 30, the combined teachings of Lee, Kato, and Kato ‘952 teach that the third external electrode is disposed on one of the first and second surfaces, the first external electrode is spaced apart from an outer end surface of the first ceramic layer in the second direction, and the second external electrode is spaced apart from an outer end surface of the second ceramic layer in the second direction.  See Lee, FIG. 1 in combination with Kato, FIG. 2; when combined, the first and second external electrodes are spaced apart from the outer end surfaces of the respective ceramic layers.
With respect to claim 32, the combined teachings of Lee, Kato, and Kato ‘952 teach that a ratio of a minimum value to a maximum value of a width, in the third direction, of one of the first and second margin portions is 0.9 to 1.0.  See Kato ‘952, FIGS. 1, 3, and 10, which clearly imply a constant thickness for the margin portions, such that the ratio of minimum value to maximum value approaches 1.0.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2019/0148068) in view of Kato (US Pat. App. Pub. No. 2017/0278634) and Kato et al. (US Pat. App. Pub. No. 2017/0169952), and further, in view of Kim (US Pat. App. Pub. No. 2014/0301012).
With respect to claim 14, the combined teachings of Lee, Kato, and Kato ‘952 fail to explicitly teach that a width, in the third direction, of one of the first and second margin portions is 5 to 30 µm.
Kim, on the other hand, teaches that a width, in the second direction, of each of the first and second margin portions is 5 to 30 µm.  See paragraph [0050] and FIG. 5.  Such an arrangement results in improved properties for a miniaturized capacitor.  See paragraph [0064].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Lee, Kato, and Kato ‘952, as taught by Kim, in order to improve the electrical properties of the capacitor.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2019/0148068) in view of Kato (US Pat. App. Pub. No. 2017/0278634) and Kato et al. (US Pat. App. Pub. No. 2017/0169952), and further, in view of Jung et al. (US Pat. App. Pub. No. 2018/0027656).
With respect to claim 15, the combined teachings of Lee, Kato, and Kato ‘952 fail to explicitly teach that a length of the capacitor component is 0.6 mm or less, and a width of the capacitor component is 0.3 mm or less.
Jung, on the other hand, teaches a length of the capacitor component is 0.6 mm, and a width of the capacitor component is 0.3 mm.  See Table 1 and paragraph [0052].  Such an arrangement successfully reduces the size of the capacitor.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Lee, Kato, and Kato ‘952, as taught by Jung, in order to reduce the size of the capacitor.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. App. Pub. No. 2019/0148068) in view of Kato (US Pat. App. Pub. No. 2017/0278634) and Kato et al. (US Pat. App. Pub. No. 2017/0169952), and further, in view of Park et al. (US Pat. App. Pub. No. 2017/0164466).
With respect to claim 8, the combined teachings of Lee, Kato, and Kato ‘952 fail to teach that the first internal electrode includes lead parts exposed from the third and fourth surfaces, respectively, and a length of each of the lead parts in the third direction is smaller than a length of the body in the third direction.
Park, on the other hand, teaches that the first internal electrode includes lead parts exposed from the third and fourth surfaces, respectively, and a length of each of the lead parts in the third direction is smaller than a length of the body in the third direction.  See FIGS. 4A/4B.  Such an arrangement results in reduction of high frequency noise.  See paragraph [0056].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Lee, Kato, and Kato ‘952, as taught by Park, in order to reduce high frequency noise.
Allowable Subject Matter
Claims 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 21, the prior art fails to teach, or fairly suggest, that the first and second side margins cover the surfaces of the respective first and second connection parts, when taken in conjunction with the remaining limitations of claim 21.  Claims 22-25 are allowed by virtue of their dependency from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 17, 20, 29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 17, 20, 29, and 31, the prior art fails to teach, or fairly suggest, the limitations listed therein, respectively, when taken in conjunction with each claims respective base claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848